tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c dec ep a ts uniform issue list xkxxkkkkxkkkk kk kkk xxxkxxkxkkxkxkkxkkk kkk xxkxxkxkxxkxkxkkkkxkxkkk legend taxpayer a kxxxxxkxkxkkxkkxxkxkkkk employer m koooooooooooxokk kkk plan y xxxxkkxkkkkxkkkkkkk financial advisor b xxxxxxxxxxxxkxkxkx financial_institution r xxxxxxxxxxxxkxxkxxxkxk amount n amount o amount d xxoxooxxxoxoxoookkk kkk xxxxxxxxxxkxkxkkkkk xxox0o0oo0000000000xxkk date xxxxkxxxkxkxxkxkxxkkxkkxk xxxxxxkxxkxkxkkxkxkxkkk xxxxkxxxxkxkxxxkxkxkkkx date date date page of year dear xxxxxkxkxkxkkkkxkkkkk this is in response to your request for a letter_ruling dated date as supplemented by correspondence dated october october and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of your ruling_request taxpayer a age represents that she received a distribution of amount n from plan x and a distribution of amount o from plan y totaling amount d taxpayer a asserts that her failure to accomplish a rollover of amount d within the 60-day period prescribed by sec_402 of the code was due to an error made by financial advisor b of financial_institution r which led to amount d being placed into a non-ira account taxpayer a was employed by employer m employer m maintained plan x and plan y in which taxpayer a participated during her employment with employer m taxpayer a represents that upon retirement from employer m she intended to roll over amount d into a rollover ira at financial_institution r taxpayer a represents further that on date she relied on financial advisor b to assist her in completing the appropriate forms to accomplish a direct_rollover on date plan x issued a check payable to financial_institution r fbo taxpayer a for amount n on date plan y issued a check payable to financial_institution r fbo taxpayer a for amount o taxpayer a relied on financial advisor b to correctly establish a rollover ira in which to deposit amount n and amount o instead financial advisor b inadvertently established a non-qualified brokerage account rather than an ira as taxpayer a intended financial advisor b did not discover this mistake in time to make a correction before the 60-day expired taxpayer a believed that financial advisor b had effected a direct_rollover of her plan x and plan y retirement_funds and did not learn of the failure until taxpayer a and her spouse discovered the error while preparing their federal_income_tax return for year in a letter dated date financial advisor b stated that his office established a non-qualified brokerage account rather than an ira as taxpayer a intended and deposited amount d into account y a non-ira account xxxxxxxxxxxxk page of based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount d sec_403 of the code provides that the rules of sec_402 apply to rollovers of amounts distributed from a b annuity sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check oooo page of whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted is consistent with your assertion that taxpayer a’s failure to accomplish a timely rollover of amount d into a rollover ira was caused by an error committed by financial advisor b of financial_institution r therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met the contribution of amount d into a rollover ira will be considered a valid rollover_contribution within the meaning of sec_402 of the code this ruling assumes plan x and plan y satisfied the qualification requirements of sec_401 and sec_403 of the code at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contact xxxxxxxxxx id number xxxxxxx by telephone at xxx xxx-xxxx please address all correspondence to se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group deleted copy of letter_ruling notice of intention to disclose enclosures
